UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-7056


ANTHONY ROBLES-TELAS,

                Petitioner - Appellant,

          v.

WARDEN TERRY O’BRIEN,

                Respondent - Appellee.



Appeal from the United States District Court for the Northern
District of West Virginia, at Elkins.      John Preston Bailey,
Chief District Judge. (2:14-cv-00015-JPB-JSK)


Submitted:   November 20, 2014            Decided:   November 25, 2014


Before KING and KEENAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Anthony Robles-Telas, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Anthony Robles-Telas, a federal prisoner, appeals the

district court’s order denying relief on his 28 U.S.C. § 2241

(2012) habeas petition.               The district court referred this case

to    a   magistrate        judge    pursuant        to    28    U.S.C.        § 636(b)(1)(B)

(2012).       The magistrate judge recommended that relief be denied

and advised Robles-Telas that failure to file timely objections

to     this   recommendation          could        waive       appellate         review       of    a

district court order based upon the recommendation.

              The     timely        filing     of     specific            objections          to    a

magistrate         judge’s    recommendation              is    necessary         to     preserve

appellate review of the substance of that recommendation when

the       parties     have     been      warned           of    the        consequences            of

noncompliance.             Wright v. Collins, 766 F.2d 841, 845-46 (4th

Cir.      1985);    see     also     Thomas    v.     Arn,      474 U.S. 140     (1985).

Robles-Telas        has     waived    appellate       review         by    failing       to    file

objections         after    receiving        proper       notice.           Accordingly,           we

affirm the judgment of the district court.                                  We deny Robles-

Telas’ motion for transcripts at Government expense.

              We dispense with oral argument because the facts and

legal      contentions       are     adequately       presented           in   the     materials

before     this     court    and     argument       would      not    aid      the     decisional

process.

                                                                                         AFFIRMED

                                               2